DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, an absorbent article comprising a topsheet and a backsheet, one or both of which comprise a synthetic resin sheet that includes a synthetic resin component and an oxidative decomposer comprising a mixture of a carboxylate and a rare earth compound in a mass ratio such that a decomposition rate index is 7.8 or less, and the article further comprising an oxidative decomposition accelerator in a mass ratio of 40 parts by mass or greater with respect to 100 parts by mass of the oxidative decomposer, the accelerator being a peroxide situated further towards a backsheet side than the absorbent body and/or contained within water-sensitive capsules within the absorbent body. The closest prior art, made herein of record but not relied upon for any rejection, is U.S. Patents 4,944,734 to Wallach and 6,887,496 to Koenig et al. 
Koenig discloses the use of a peroxide in water-sensitive capsules, as disclosed in column 7, lines 38-44, in the absorbent core of an absorbent article, as disclosed in column 6, lines 25-48. However, the purpose of the peroxide is to decrease the microbial production of volatile organic compounds to reduce irritation to a wearer’s skin, as disclosed in column 2, lines 30-55. Koenig further discloses a peroxide mixture comprises only 0.01-5% by weight of the product, as disclosed in column 2, lines 56-60. Koenig therefore teaches away from a larger amount of peroxide, such as the claimed 40 parts by mass, and further does not disclose the topsheet or backsheet of the article comprising the claimed synthetic resin sheet. 
Wallach discloses an absorbent article that is intended to be biodegradable, and further discloses providing the absorbent core with encapsulated decomposition accelerators, as disclosed in column 5, lines 4-12, but does not disclose the decomposition accelerator is a peroxide. Wallach also does not disclose the topsheet or backsheet of the article comprising the claimed synthetic resin sheet. The prior art of record therefore does not disclose nor fairly suggest the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 4,944,734 and 6,877,496 disclose absorbent articles comprising encapsulated additives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781